Name: Commission Regulation (EEC) No 3265/80 of 16 December 1980 concerning export to Poland, by special sale, of butter held by the German intervention agency, and amending Regulations (EEC) No 2044/75 and (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/28 Official Journal of the European Communities 17 . 12 . 80 COMMISSION REGULATION (EEC) No 3265/80 of 16 December 1980 concerning export to Poland, by special sale, of butter held by the German inter ­ vention agency, and amending Regulations (EEC) No 2044/75 and (EEC) No 1687/76 amended by Regulation (EEC) No 2675/80 (7), it is necessary to lay down additional conditions in view of the specific nature of the operation ; Whereas export licences used for exports pursuant to this Regulation must bear appropriate endorsements on account of the special nature of the operation ; whereas Article 2 (4) of Commission Regulation (EEC) No 2044/75 (8), as last amended by Regulation (EEC) No 3137/80 (9), should be adapted accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 6 (7) and 28 thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3 ), as last amended by Regulation (EEC) No 1272/79 (4), and in particular Article 7a thereof, Whereas the European Council , at its meeting in Luxembourg on 1 and 2 December 1980, agreed to enable Poland to purchase certain quantities of butter in the Community ; Whereas the Community has large quantities of butter in public storage , held in particular by the German intervention agency ; whereas Community exporters should be permitted to obtain supplies from the German intervention agency for export to Poland of a quantity of 10 000 tonnes ; Whereas to simplify administration , export refunds should not be granted on butter exported under this Regulation , but an appropriate reduction made in the selling price , whereas the price is to be fixed so that the monetary compensatory amounts referred to in Council Regulation (EEC) No 974/71 (5 ) are not applied ; Whereas, to ensure that the butter reaches its destina ­ tion , supervision must be exercised from the time the butter leaves the store until it reaches its destination in the non-member country concerned ; whereas, in addition to the supervisory provisions laid down in Commission Regulation (EEC) No 1687/76 ( 6), as last Article 1 1 . The German intervention agency shall proceed for the purposes of supply by the Community, before 1 July 1981 , of 30 000 tonnes of butter to Poland, under the conditions laid down in this Regulation , to sell butter bought in in accordance with Article 6 ( 1 ) of Regulation (EEC) No 804/68 and taken into storage on or after 1 January 1980 . 2 . Butter sold pursuant to this Regulation shall be exported to Poland without further processing and in its original packaging referred to in Article 4, within the time limit referred to in Article 3 (3). 3 . The total quantity of butter which may be sold under this Regulation shall be limited to 10 000 tonnes . Article 2 1 . The butter shall be sold, ex coldstore, at a price of 115 ECU per 100 kilograms . 2 . It shall be sold only : (a) in quantities of not less than 100 tonnes ;(') OJ No L 148 , 28 . 6 . 1968 , p. 13 .(?) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( J ) OJ No L 169 , 18 . 7 . 1968 , p. 1 . ( «) OJ No L 161 , 29 . 6 . 1977 , p. 13 . (5 ) OJ No L 106, 12 . 5 . 1971 , p. 1 . (*) OJ No L 190 , 14 . 7 . 1976, p. 1 . ( 7) OJ No L 274, 18 . 10 . 1980 , p . 14 . ( 8 ) OJ No L 213 , 11 . 8 . 1975, p . 15 . ( ») OJ No L 329 , 5 . 12 . 1980 , p . 20 . 17 . 12. 80 Official Journal of the European Communities No L 342/29 intervention agency shall take the measures necessary in view of the circumstances invoked . (b) to those concerned in the Community who prove, to the satisfaction of the intervention agency, that the competent Polish authorities have entrusted them with the supply of the quantity in question , by producing a contract concluded with the said authorities, or an order placed with them by the said authorities . Article 6 The German intervention agency shall notify the Commission : (a) at the latest on the Tuesday of each week, of the quantities of butter which during the previous week :  have been the subject of a sales contract,  have been withdrawn from storage in accor ­ dance with this Regulation ; (b) each month , of the cases in which they have applied Article 5 (2), specifying the circumstances invoked, the quantity involved and the measures taken . Article 3 1 . The purchaser shall pay to the intervention agency, before taking delivery of the butter and within the period referred to in paragraph 2, in respect of each quantity which he intends to withdraw, the selling price referred to in Article 2 ( 1 ) and shall lodge for that quantity, in accordance with Article 13 ( 1 ) of Regulation (EEC) No 1687/76, an export security of 205 ECU per 100 kilograms . 2 . The purchaser shall take delivery of the butter sold to him, before 1 February 1981 . Delivery may be in instalments. Except in cases of force majeure, if the purchaser has not made the payment referred to in paragraph 1 within the time limit specified, the sale of the remaining quantities shall be cancelled . If the payment referred to in paragraph 1 has been made without delivery of the butter having been taken within the period referred to above, the purchaser shall bear the cost of storing the butter with effect from 1 February 1981 . 3 . Butter, delivery of which has been taken by the purchaser, must be exported before 1 March 1981 . Article 7 No export refund shall be granted nor monetary compensatory amount applied on butter sold and exported under this Regulation . However, such butter shall be considered as satisfying the provisions of Article 2 ( 1 ) (b) of Regulation (EEC) No 754/76 from the time when the customs export formalities have been completed . If the provisions of Article 2 (2) of the said Regulation apply, an amount equal to the security referred to in Article 3 ( 1 ) of this Regulation must be paid. The amount shall be consid ­ ered as a security which has been forfeited within the meaning of Article 2 of Regulation (EEC) No 352/78 . Article 8 The provisions under Article 2 (4) (b) of Regulation (EEC) No 2044/75 are hereby replaced as follows : 'b) in the case of export pursuant to Regulation (EEC) No 3265/80 , one of the following expres ­ sions in space 12 : Article 4 Butter shall be delivered by the intervention agency in packages bearing the following endorsements in letters at least 1 cm high : 'EG-Butter zur Ausfuhr nach Polen (Verordnung (EWG) Nr. 3265/80)', 'Maslo z EWG na wywÃ ³z do Polski (Rozporzadzenie (EWG) nr. 3265/80)'.  Destination Poland (Regulation (EEC) No 3265/80)",  Destination Pologne (rÃ ¨glement (CEE) n ° 3265/80)",  Bestemmelselsesland Polen (forordning (EÃF) nr . 3265/80)",  "Bestimmungsland Polen (Verordnung (EWG) Nr. 3265/80)", Article 5 1 . Except in cases of force majeure, the export secu ­ rity referred to in Article 3 ( 1 ) shall be forfeit in proportion to the quantities for which the proof referred to in Article 13 (4) of Regulation (EEC) No 1687/76 has not been produced within 12 months, calculated from the date of conclusion of the sales contract . 2 . In cases of force majeure not coming within Article 11 ( 1 ) of Regulation (EEC) No 1687/76, the  Destinazione Polonia (regolamento (CEE) n . 3265/80)",  Bestemming Polen (Verordening (EEG) nr. 3265/80".' No L 342/30 Official Journal of the European Communities 17 . 12. 80 by special sale of butter held by the German intervention agency (23). Article 9 Regulation (EEC) No 1687/76 is hereby amended as follows : In Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following point and foot ­ note relating thereto are added : '23 . Commission Regulation (EEC) No 3265/80 of 16 December 1980 on the export to Poland (") OJ No L 342, 17. 12 . 1980, p. 28 .' Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1980 . For the Commission Finn GUNDELACH Vice-President